Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,885,360. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the Patent anticipates all of the features of claim 1 of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 17-20
As per claim 1, Bentley discloses a system for video analysis, comprising:
an interface configured to receive a trigger indication (see paragraph 171, start of event may trigger video analysis);
a processor (161, fig 1A) configured to: 
determine a time sequence set of video frames associated with the trigger indication (see paragraph 171, configured to discard at least a portion of the video outside of the event start time to the event stop, for example portions 1910 and 1911 before and after the event or event with predefined pre and post intervals 1902 and 1903…. When an event detection occurs, the recording device may store some configured amount of data prior to the start of the event, near start of pre interval 1902 and some configured amount of data after the end of the event, near 1903, in addition to storing the data captured during the event itself, namely 1901);
determine a decision based at least in part on an analysis of the time sequence set of video frames (see paragraph 171, configured to discard at least a portion of the video outside of the event start time to the event stop, for example portions 1910 and 1911 before and after the event or event with predefined pre and post intervals 1902 and 1903…. When an event detection occurs, the recording device may store some configured amount of data prior to the start of the event, near start of pre interval 1902 and some configured amount of data after the end of the event, near 1903, in addition to storing the data captured during the event itself, namely 1901); and 
indicate the decision (see paragraphs 170 and 171, transmit the event to at least one other motion capture sensor or at least one other mobile device or any combination thereof, and wherein the at least one other motion capture sensor or the at least one other mobile device or any combination thereof is configured to save data associated with said event).
What is lacking from Bentley is wherein the trigger indication comprises a door opening signal following an engine running for greater than a cruising period.
In analogous art, Yamada teaches triggering a video for analysis by detecting a vehicle door opening while the vehicle running at a low speed (~engine running for greater than a cruising period, see Yamada, paragraph 60).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As to claim 19, the system cited in the rejection of claim 1 performs all of the steps recited in the method of claim 19.
As to claim 20, the system cited in the rejection of claim 1 comprises a computer program product being embodied in a non-transitory computer readable storage medium (see paragraphs 126) and comprising computer instructions for performs all of the steps recited in claim 20.
As per claim 2, Bentley further teaches wherein the analysis of the time sequence set of video frames comprises parallel processing of a plurality of frames of the time sequence set of video frames (see paragraph 55 multiple recording devices operating simultaneously, one such device may detect an event and send a message to other recording devices that such an event detection has occurred. This message can include the timestamp of the start and/or stop of the event, using the synchronized time basis for the clocks of the various devices. The receiving devices, e.g., other motion capture sensors and/or cameras may use the event detection message to store data associated with the event to nonvolatile storage or to a server.; and paragraphs 170 and 171, transmit the event to at least one other motion capture sensor or at least one other mobile device or any combination thereof, and wherein the at least one other motion capture sensor or the at least one other mobile device or any combination thereof is configured to save data associated with said event).
As per claim 3, Bentley further teaches wherein the parallel processing output is processed using a neural net (see paragraph 34: Many methods may be applied to the data to discover new patterns including statistical analysis, neural networks and artificial intelligence).
As per claim 4, Bentley further teaches wherein the analysis of the time sequence set of video frames includes classification of each frame of the time sequence set of video frames (Bentley, Par. 34: Unknown patterns may include groups of related data, anomalies in the data, dependencies between elements of the data, classifications and functions that model the data with minimal error or any other type of unknown pattern).
As per claim 5, Bentley further teaches wherein the classification of each frame is combined with other classifications to determine the decision (see paragraph 34: Unknown patterns may include groups of related data, anomalies in the data, dependencies between elements of the data, classifications and functions that model the data with minimal error or any other type of unknown pattern).
As per claim 6, Bentley further teaches wherein the interface is configured to receive the time sequence set of video frames (see paragraph 171: configured to discard at least a portion of the video outside of the event start time to the event stop, for example portions 1910 and 1911 before and after the event or event with predefined pre and post intervals 1902 and 1903…. When an event detection occurs, the recording device may store some configured amount of data prior to the start of the event, near start of pre interval 1902 and some configured amount of data after the end of the event, near 1903, in addition to storing the data captured during the event itself, namely 1901).
As per claim 7, Bentley further teaches a data storage device, wherein the data storage device stores the time sequence set of video frames (see paragraphs 170 and 171: the recording device may store some configured amount of data prior to the start of the event, near start of pre interval 1902 and some configured amount of data after the end of the event, near 1903, in addition to storing the data captured during the event itself).
As per claim 8, Yamada further teaches wherein the time sequence set of video frames is captured using a video camera mounted to a vehicle (see Yamada, paragraphs 57 and 58).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As per claim 9, Yamada further teaches wherein the vehicle comprises one of the following: a car, a van, a truck, a truck with a trailer, a garbage truck, or a delivery truck (see Yamada, figure 1).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As per claim 10, Bentley further teaches wherein the time sequence set of video frames is transmitted to a server from the vehicle (see paragraph 126, in view of Yamada’s cited teachings this would renter a vehicle sending video to a server).
As per claim 11, Bentley further teaches wherein the analysis is performed by the server (see paragraphs 3 and 41: The data uploaded to the Internet, i.e., a remote database or remote server or memory remote to the system may be viewed, analyzed or data mined by any computer that may obtain access to the data).
As per claim 12, Yamada further teaches wherein the analysis is performed by a computing system in a vehicle (see Yamada, paragraphs 57 and 58).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As per claim 13, Yamada further teaches wherein the trigger indication is received using a vehicle bus signal (see Yamada, paragraphs 57 and 58).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As per claim 17, Yamada further teaches wherein the trigger indication further comprises one or more of the following: a seat weight signal, an audio detection signal, an engine RPM signal, a braking signal, or a vehicle bus signal (see Yamada, paragraphs 57 and 58).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
As per claim 18, Yamada further teaches wherein the trigger indication further comprises a signal is generated using computer vision or a signal generated using data processing (see Yamada, paragraphs 57 and 58).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to further expand the utility of Bentley image analysis system.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable US PGPub 2015/0154452 A1 to Bentley et al. (hereinafter Bentley) in view of over US PGPub 2019/0084495 (Yamada et al.) as applied to claim 1 above, and further in view of US 9824337 (Rodoni).
As to claim 14, what is further lacking from Bentley is wherein the trigger indication further comprises a bin lift signal.
In analogous art, Rodoni teaches an image being taken of a garbage bin by a camera mounted on a truck when the truck is lifting the garbage bin, for the purpose of image analysis of the fill state (see column 2, lines 29-38 and column 2, line 60-column 3, line 35 and column 4, lines 27-39).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to ensure that garbage remains contained in areas designated to contain garbage.
As to claim 15, what is further lacking from Bentley is wherein the decision comprises a bin overflow decision.
In analogous art, Rodoni teaches an image being taken of a garbage bin by a camera mounted on a truck when the truck is lifting the garbage bin, for the purpose of image analysis of the fill state (see column 2, lines 29-38 and column 2, line 60-column 3, line 35 and column 4, lines 27-39).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to ensure that garbage remains contained in areas designated to contain garbage.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable US PGPub 2015/0154452 A1 to Bentley et al. (hereinafter Bentley) in view of over US PGPub 2019/0084495 (Yamada et al.) as applied to claim 1 above, and further in view of US 2018/0074494 (Myers et al.).
As to claim 16, what is further lacking from Bentley is wherein the decision comprises a passenger pickup decision.
In analogous art, Myers teaches performing image analysis on the area just outside of a car for the purpose of identifying and approving passengers attempting to enter the vehicle.
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Bentley so as to ensure that only authorized people can ride a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641